Citation Nr: 1416519	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for tinea, right foot.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel







INTRODUCTION

The Veteran served on active duty from February 1985 to December 1988 and from July 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in December 2012 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" and/or "VBMS" system to insure a total review of the evidence.


FINDING OF FACT

For the entire initial rating period, the Veteran's tinea of the right foot involved less than 5 percent of the total body surface and areas exposed, did not result in any deep, unstable, or painful scars, and did not require systemic therapy.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea, right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7813-7806 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to a compensable evaluation for tinea of the right foot arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2009 and January 2013 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  Notably, the October 2009 examiner did not address whether the Veteran's skin condition resulted in residual scarring or limitation of motion of the affected part.  Accordingly, the Board remanded the claim in December 2012 to provide for a comprehensive examination, to include a scars examination.  In January 2013, the examiner addressed all residuals of the service-connected tinea of the right foot.  While the January 2013 examiner did not complete a scar worksheet, the examiner addressed all symptoms of the right foot.  Scarring was not indicated.  Further, the examiner found that the skin condition did not cause any musculoskeletal limitations.  Consequently, the Board finds that the examination reports are adequate for rating purposes.

The Board finds no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an initial compensable rating for his tinea of the right foot, which has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the feet (tinea pedis).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated 0 percent disabling.  38 C.F.R. § 4.118.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Id. at Diagnostic Code 7806.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Id.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  Id.

Dermatitis or eczema can also be rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.  Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable and painful.  38 C.F.R. § 4.118.  Note 1 of Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

Private treatment records dated January 2008 indicate that the Veteran denied having rashes, lesions and new lesions.  His skin was noted as warm and dry with no rash or suspicious lesions.  In May 2008, a diabetic foot examination revealed no callouses, open sores or other abnormalities.  A June 2008 treatment record shows the Veteran had a rash on his abdomen after having pulled a tick off his body almost two weeks prior to his appointment.  No complaints related to the right foot were noted.  No abnormalities of the skin or feet were observed or reported in December 2008.  In July 2009, the Veteran reported having had a left foot rash since service and that he had used various over the counter salves and prescription salves with no improvement.  He reported thickened yellow toenails on the same foot.  The provider observed a papulosquamous rash on the dorsum of the left foot with toenails thickened and yellow on the left foot only.  The provider told the Veteran to use Lamisil daily for one month and then to return for a follow-up appointment.  The Veteran denied having rashes during his August 2009 appointment.  He reported continued toenail symptoms but said his condition was clearing up.  The provider observed thickened toenails with proximal clearing.  The examiner did not find a rash or suspicious lesions.  In January 2010, the Veteran reported additional improvement in his foot symptoms and asked to discontinue using Lamisil.  The provider did not observe rashes or suspicious lesions.  The diabetic foot examination was normal.  Importantly, this private provider submitted a letter to VA in August 2010 indicating that the treatment records mistakenly indicate that the left foot was the foot treated for the skin condition.  The provider said that she treated the Veteran's right foot and that the Veteran's medical records have been corrected to reflect the change.  The examination conducted on the date she drafted the letter revealed no indication of the previous skin condition.

The Veteran had two VA examinations during the pendency of his claim.  During the first, in October 2009, the Veteran reported that the foot rash had its onset in 1987 and that it had been constant.  In the prior year, he treated the condition with Lamisil on a daily basis and for longer than six weeks.  The examiner stated that the treatment was neither a corticosteroid nor an immunosuppressive drug.  The examiner observed mild toenail fungus on the right foot, trace tinea rash between the first and second toes, and a purple birth mark on the dorsal aspect of the right anterior foot between toes one and two.  The examiner found that the percent of exposed areas affected was zero and the percent of the total body area affected was less than 5 percent.  The diagnosis was tinea of the right foot.  The examiner reported that the skin condition limits exercise and mobility; however, the finding was not supported by rationale.

At his second VA examination conducted in January 2013, the Veteran reported that his skin condition had its onset during service and had manifest as a callous on the bottom of the foot.  He said he then developed little blisters and a rash on the bottom of the foot and between the toes.  He treated it with cortisone creams but the condition did not clear until two years later when he was given antibiotics for an unrelated condition.  He stated that the skin condition caused an area of the foot and toes to be susceptible to very dry and thick skin.  The condition also left a red scarred area.  The Veteran said the residuals do not bother him if he wears shoes but when practicing karate, if he goes bare foot, the skin will break and bleed easily.  He uses over the counter lotions to treat the condition.  The examiner did not find any musculoskeletal disorders of the foot and noted that the Veteran had not been treated with oral or topical medications in the past year.  The examiner stated that the Veteran's condition was not active but observed an unusual purpura, a birthmark type skin lesion, that the Veteran stated was a residual of the skin condition.  The examiner observed that it was slightly raised but was not warm or tender and did not show signs of obvious active inflammation.  The surface area of the claimed condition appeared on the first through third metatarsals on the plantar surface, between the first and second digits and dorsum of the foot that is spread over a surface area of the first and second metatarsal region.  The examiner estimated that the body surface area covered was 2 to 3 percent.  The examiner found that the condition did not impact the Veteran's ability to work.

In his notice of disagreement, the Veteran stated that his skin condition has not cleared up since it was first treated.  He indicated that the skin is scarred and thin and that he cannot exercise or participate in activities requiring extended walking or running because the skin tears easily.  He reported a history of using immunosuppressive drugs.  In his substantive appeal, VA Form 9, the Veteran stated that two other doctors have treated his foot condition but that their practices have closed.  He has been unable to obtain his treatment records from these providers.  The Veteran reported that he has treated his skin condition with steroids, antibiotics, topical solutions, and Lamisil pills.  He said the condition covered the entire bottom of his right foot and that while it has healed, it left residual scarring and thin skin.  He stated that it is impossible to exercise or walk extended distances without pain or tearing of his skin.

In this case, the medical evidence does not show that the Veteran's skin condition of the right foot covers 5 percent or more of the entire body or 5 percent or more of the exposed areas affected.  Per the October 2009 and January 2013 VA examinations, the skin condition covered less than 5 percent of the total body affected.  The January 2013 examiner estimated that only 2 to 3 percent of the total body was affected.  The October 2009 examiner found that no percentage of the exposed area was affected.  Further, the medical evidence does not show that the Veteran has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the pendency of the claim.  At most, treatment records show he was prescribed Lamisil.  The October 2009 VA examiner specifically stated that Lamisil was neither a corticosteroid nor an immunosuppressive.  While the Veteran has stated that he has treated his skin condition with steroids, antibiotics, topical solutions, and Lamisil pills in the past, the medical records do not show that he was prescribed any corticosteroids or other immunosuppressive drugs during the pendency of his claim.  Based on the foregoing, the Board finds that the Veteran is not entitled to an initial compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.
The Board has also considered whether an initial compensable rating is warranted under Diagnostic Code 7604 for scars.  38 C.F.R. § 4.118.  Here, the evidence does not show that the Veteran's skin condition has left residual scarring.  Both VA examiners observed a birthmark type lesion.  Assuming that this lesion is a scar, the January 2013 examiner found that the lesion was not warm or tender.  Further, the examiner did not indicate that the lesion was unstable.

The Board has considered the Veteran's statements alleging that his skin condition resulted in scars and thin skin that cracks and bleeds, which suggests that the noted lesion might analogous to an unstable scar.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Here, while the Veteran is competent to report that the skin on his right foot cracks and bleeds as well as the fact that his skin appears to be thinner on certain areas of the feet, the Board finds his statements not credible.  Private treatment records show that the Veteran had numerous appointments in 2008 during which he denied having rashes and lesions.  He did not report any problems with the feet, such as thin skin and symptoms of cracking and bleeding.  Moreover, no abnormalities of the right foot were observed when providers performed diabetic foot examinations.  In fact, the first report of a skin condition of the right foot was noted in July 2009 private treatment records.  The Board observes that his complaints to medical providers were made shortly after he filed his claim for service connection for a skin condition.  Additionally, the private treatment records do not show that he reported or sought treatment for his alleged thin skin with cracking and bleeding during the pendency of the claim.  Simply, his lay statements to VA made in support of his claim for compensation are not consistent with his reports to private medical providers and findings observed by private and VA medical providers.  Even assuming that the Veteran's statements are credible, the Board finds that the available medical evidence does not support the assignment of a compensable rating for the skin condition of the right foot.  As noted above, the birthmark-like lesion has been asymptomatic.  Neither the VA examiners nor the private provider observed symptomatic scars of the right foot.  Consequently, an initial compensable rating for the tinea, right foot, is not warranted under Diagnostic Code 7604, 38 C.F.R. § 4.118.
After reviewing the evidence of record, the Board finds no competent and credible evidence that would warrant a compensable rating for the Veteran's service-connected tinea, right foot, at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  His skin condition does not cover more than 5 percent of the entire body or of the exposed area affected, has not required systemic therapy such as corticosteroids or immunosuppressive drugs, and has not manifest as a painful or unstable scars or lesions.

The Board has considered whether referral for an extraschedular rating is warranted.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected tinea, right foot, was evaluated as dermatophytosis under Diagnostic Code 7813 and its associated diagnostic codes, to include Diagnostic Code 7806 for dermatitis and Diagnostic Code7804 for scars, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  His skin condition does not cover more than 5 percent of the entire body or exposed area affected, has not required systemic therapy such as corticosteroids or immunosuppressive drugs, and has not manifest as a painful or unstable scars or lesions.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by a noncompensable disability rating.  Compensable evaluations are provided for certain manifestations of the skin disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.


ORDER

Entitlement to an initial compensable rating for tinea, right foot is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


